Case 2:85-cv-04544-DMG-AGR Document 523 Filed 11/13/18 Page 1 of 1 Page ID #:25875
                                                                              FILED
                       UNITED STATES COURT OF APPEALS                          NOV 13 2018

                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




    JENNY LISETTE FLORES,                          No.    17-56297

                 Plaintiff-Appellee,               D.C. No.
                                                   2:85-cv-04544-DMG-AGR
     v.                                            Central District of California,
                                                   Los Angeles
    MATTHEW G. WHITAKER, Acting
    Attorney General; ELAINE C. DUKE,
    Acting Secretary of Homeland Security;         ORDER
    U.S. DEPARTMENT OF HOMELAND
    SECURITY; U.S. IMMIGRATION AND
    CUSTOMS ENFORCEMENT; U.S.
    CUSTOMS AND BORDER
    PROTECTION,

                 Defendants-Appellants.


   Before: TASHIMA, W. FLETCHER, and BERZON, Circuit Judges.

          This case, Flores v. Whitaker, No. 17-56297, is removed from the Monday,

   December 10, 2018, argument calendar to allow consolidation with a related

   appeal, Flores v. Whitaker, No. 18-56204, for which briefing is not yet completed.

   Oral argument for the consolidated appeals will be re-scheduled in a future order.
